Citation Nr: 1721023	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  08-19 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include asbestosis and/or chronic obstructive pulmonary disease (COPD).  

2.  Entitlement to service connection for a low back disability, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected PTSD.

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1971 to July 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In a May 2015 decision, the Board, in relevant part, reopened the issues of entitlement to service connection for asbestosis, hypertension and erectile dysfunction and remanded the issues listed on the title page for further development.  

The Board notes that in a July 2016 rating decision, the RO assigned an effective date of August 1, 2007, for the grant of a total disability rating based on individual unemployability.  As this is the earliest possible effective date for the grant of TDIU, the Board finds that this is a full grant of the benefit sought on appeal and the issue is no longer before the Board.  See Herlehy v. Principi, 15 Vet. App. 33 (2001); see also see Locklear v. Shinseki, 24 Vet. App. 311, 314 fn 2 (2011).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issues on appeal.  
FINDINGS OF FACT

1.  The Veteran was exposed to asbestos in service; his asbestosis, to include interstitial fibrosis, is related to his history of asbestos exposure beginning in service.

2.  The Veteran's COPD did not manifest during, or as a result of military service.

3.  The Veteran's low back disability did not manifest during, or as a result of military service and is not etiologically related to his service-connected PTSD.  

4.  The Veteran's hypertension did not manifest during, or as a result of military service and is not etiologically related to his service-connected PTSD.  

5.  The Veteran's erectile dysfunction did not manifest during, or as a result of military service and is not etiologically related to his service-connected PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for asbestosis, to include interstitial fibrosis, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for COPD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

4.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

5.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).  These notice requirements were accomplished in a letter sent in March 2010, prior to the initial rating decision.  The letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issue under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and post-service pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Veteran's service treatment records, personnel records and post-service VA and private treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any records that have not been requested or obtained. 

The Veteran was afforded VA examinations and addendum opinions in March 2010, March 2012, May 2016 and June 2016.  The Board finds that the March 2012, May 2016 and June 2016 opinions are adequate for adjudication of this appeal because the conclusions are based on clinical evaluations, interview of the Veteran, and review of the Veteran's medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

Additionally, the Board finds that the RO has substantially complied with the May 2015 remand directives which included attempting to verify in-service asbestos exposure and affording the Veteran new VA examinations.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999). 

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

General Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303 (a) (2016).

Service connection may also be granted for chronic disabilities shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303 (b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Respiratory Condition

The Veteran contends that he has asbestosis due to exposure in the barracks in Brunswick Naval Air Station, as an aviation storekeeper, and as a plane captain.  See March 2004 Statement and July 2012 VA Form 9.  

Service treatment records show that in December 1971 the Veteran was treated for a cold and coughing up blood.  Chest x-rays revealed large calcified nodes and possible granuloma of the right hilum.  A May 1972 chest x-ray was within normal limits.  In January 1973 the Veteran was treated for a productive cough and diagnosed with a possible upper respiratory infection.  In March 1973 the Veteran was treated for an upper respiratory infection and x-rays revealed calcified nodes in the right hilum.  The Veteran was diagnosed with bronchitis secondary to smoking. An April 1973 annual crewmember report of medical examination shows that the Veteran's lungs and chest were normal.  Noted chest files showed calcified nodes in the right hilum.  The examiner noted that the x-ray was consistent with an old disease, probably fungal, and was not active at the time of the examination.  A September 1973 x-ray revealed a history of hemoptysis with no problems at the time of the examination, according to the Veteran.  A January 1974 treatment record shows that the Veteran was treated for a cough.  The Veteran's July 1975 separation report of medical examination shows that the Veteran's lungs and chest were noted as normal. 

A February 2002 post-service private treatment record shows that the Veteran's work history revealed occupational exposure to various asbestos containing products from 1973 to 1978 while working as an electrical worker, mastics and cement products worker, building maintenance worker, and laborer.  The private physician concluded that on the basis of the history of occupational exposure to asbestos and the b-reading of the chest x-ray, the Veteran had asbestosis. 

An October 2004 private treatment record noted that the Veteran was exposed to asbestos from 1971 through 1980 while working as a maintenance worker and machine operator.  The physician concluded, based on the Veteran's industrial history, chest x-ray and pulmonary functions, that the Veteran had asbestos related lung disease. 

An April 2009 VA treatment record shows that the Veteran had a past medical history of COPD. 

An August 2009 private treatment record shows that the Veteran reported asbestos exposure beginning in "1973" and ending in "1978". The Veteran reported a one pack per day smoking habit.  The physician explained that based on the information available and assuming a significant past occupational history of asbestos dust exposure, it was his opinion that the Veteran's interstitial pulmonary disease was asbestos-related.  The examiner also concluded that the Veteran's history of cigarette smoking was probably an important contributing factor to his pulmonary disease.  The examiner explained that smoking leads to faster progression of asbestosis and synergistically increases the risk of lung cancer.  He further explained that chronic cigarette smoking is the major etiological factor in the development of chronic obstructive pulmonary disease. 

A February 2010 VA chest x-ray revealed multiple calcified granulomatous lesions noted in the mediastinum and the right hilum.

The Veteran was afforded a VA examination in March 2012 to determine the nature and etiology of his claimed asbestosis.  The examiner noted that the Veteran was diagnosed with asbestosis in 2002.  The examiner noted a mild history of asbestos exposure in the Navy working in a warehouse with asbestos installation and asbestos in his barracks.  The examiner noted that the Veteran had smoked cigarettes for many years.  The examiner noted that recent VA x-rays in February 2010 and October 2011 did not show any changes to suggest asbestos related lung disease.  The examiner concluded that based on his history and recent chest films, it was less likely than not that this Veteran had asbestosis.  The examiner noted that Veteran was a long time smoker for 35 to 40 years and his PFT were normal. 

A July 2015 VA treatment record shows that the Veteran had a diagnosis of COPD.  

The Veteran was afforded a VA examination in May 2016.  The examiner noted that the Veteran served in the Navy from 1971 to 1975 as an aviation store keeper, warehouse.  The examiner noted that the 2002 and 2004 private physicians diagnosed the Veteran with asbestosis in that a B-reader and x-rays of the chest showed bilateral interstitial fibrosis and pulmonary function tests and DLCO were normal.  The examiner noted that the Veteran had smoked a pack a day for 40 plus years.  The examiner noted that he did not see a pulmonary diagnosis in the Veteran's VA records but further testing would be ordered.  

In a June 2016 addendum opinion, the examiner noted that the Veteran's chest x-ray was normal.  The examiner noted that the Veteran did have a diagnosis of asbestosis in his private records but this was not confirmed on current x-rays and tests.  The examiner noted that the Veteran may have mild COPD but his x-ray and PFTs at the time were normal.  The examiner concluded that at that time the Veteran did not have diagnoses of asbestosis or COPD.  

A June 2016 VA treatment record noted that a CAT scan was negative for asbestos.  

A July 2016 VA treatment record shows that the Veteran had possible asbestosis. 

Based on the above, the Board finds that the Veteran was exposed to asbestos in service.  In regard to the medical nexus opinions of record, the VA examiner found that the Veteran did not currently have an asbestos related disease or COPD.  Crucially, however, the May 2016 VA examiner noted that the 2002 and 2004 private physicians diagnosed the Veteran with asbestosis in that a B-reader and x-rays of the chest showed bilateral interstitial fibrosis and pulmonary function tests and DLCO were normal.  He noted that the Veteran did have a diagnosis of asbestosis in his private records but this was not confirmed on current x-rays and tests.  Thus, the May 2016 VA examiner did not find that the prior diagnoses were in error.  The requirement that a current disorder be present is satisfied when a claimant has a disorder at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disorder resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321   (2007).  Also, when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013).  The Veteran's claim was filed in 2009.  An August 2009 private treatment record continued to show a diagnosis of asbestos-related disease and COPD.  The Board finds that the Veteran had a current disability at the time he filed his claim.  In ascertaining the nature and etiology of the Veteran's asbestosis, the Board finds that there is satisfactory evidence that shows that the Veteran's disability is related to a long history of asbestos exposure that first began in the military. Accordingly, the Board finds that service connection for asbestosis, to include interstitial fibrosis, is warranted.

In regard to COPD, the Board acknowledges the Veteran's assertions that he has COPD related to in-service asbestos exposure.  However, the question of whether COPD is related to in-service asbestos exposure or other toxic chemicals falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding the etiology of his COPD requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  Identifying disease processes of the pulmonary system requires medical expertise.  In this regard, there is no medical opinion of record that links his COPD to in-service asbestos exposure.  Rather, the August 2009 private treatment record shows the examiner recognized that the Veteran was a smoker and explained that chronic cigarette smoking is the major etiological factor in the development of COPD.  Accordingly, service connection for COPD is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Low Back, Hypertension and Erectile Dysfunction

The Veteran contends that his hypertension, erectile dysfunction, and low back disability are secondary to the medication he takes for his service-connected PTSD.  See July 2008, August 2008, and July 2012 statements. 

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Turning to the evidence of record, the Veteran has current diagnoses of lumbar strain and multilevel degenerative changes of the lumbar spine, hypertension and erectile dysfunction as evidenced by the March 2010 and March 2012 VA examinations.  

The Board notes that the Veteran does not contend, and the evidence does not suggest that the Veteran's hypertension and erectile dysfunction are directly related to service.  

The Veteran's service treatment records do show that on July 1, 1974, the Veteran was treated for trauma to the back for one day.  The Veteran reported that he was moving a soft palate the day prior when he twisted his lower back.  

Additionally, in an October 2000 rating decision, the RO granted service connection for PTSD.  Therefore, the Veteran's claim turns on whether his low back disability is related to his military service and whether his current disabilities are related to his service-connected PTSD.  

In this regards, the Veteran's July 2, 1975, separation report of medical examination shows that the Veteran's spine and other musculoskeletal were noted as normal.  

A June 2001 post-service VA treatment record noted that the Veteran had BPH, or benign prostatic hyperplasia, with erectile dysfunction.  

The Veteran was afforded a VA examination in March 2010 to determine the nature and etiology of his erectile dysfunction.  The examiner noted that Bupropion is a medication that is actually given in situations where erectile dysfunction is a problem because, more than other drugs, on the market it may enhance sexual performance rather than detract from it.  The examiner concluded that for this reason, it was less than likely that the Veteran's current medication for posttraumatic stress disorder was responsible as the causative agent of his erectile dysfunction. 

The Veteran was afforded a VA examination in March 2012 to determine the nature and etiology of his hypertension. The examiner diagnosed hypertension that dated back to at least 2000.  The examiner concluded that the medication the Veteran has taken for his PTSD does not cause hypertension, which he has had since at least 2000. 

The Veteran was also provided a VA examination in March 2012 to determine the nature and etiology of his low back disability.  The examiner noted that the Veteran was treated for an acute lumbar strain in service in July 1975 when he twisted his back moving a soft palate.  The examiner noted that the strain was self-limited and that there was no other treatment for back pain in service.  The examiner noted that in the last few years the Veteran has had chronic low back pain and was diagnosed with degenerative changes of the lumbar spine in 2002.  The examiner noted that the Veteran still has chronic low back pain.  The examiner concluded that based on the above history, review of the claims file, and physical examination, it was less likely than not that the Veteran's current degenerative changes of the lumbar spine was related to the acute self-limited strain that he had in the service in 1975. 

A December 2012 VA treatment record shows that it was noted that the Veteran had low back pain since 1980.  

The Veteran was afforded another VA examination in May 2016.  The examiner listed the following psychiatric medication since August 1999: Prazosin; Venlafaxine; Quetiapine; Nefazodome; Zyprexa; Buprion and Sertralene.  The examiner concluded that there was a less than 50 percent probability that the Veteran had incurred hypertension, erectile dysfunction or lumbar strain with multilevel degenerative changes of spine secondary to these medications.  The examiner explained that on medical review of these medications there were no effects on these conditions nor was there aggravation.  

Based on the above, the Board finds that entitlement to service connection is not warranted. 

In this regards, the Board finds the March 2012 VA back examination report and the May 2016 VA addendum opinion to be highly persuasive to the issues at hand.  The opinions were provided by VA medical professionals who possess the necessary education, training, and expertise to provide the requested opinion.  The VA opinion is also shown to have been based on a review of the Veteran's record and is accompanied by sufficient explanations.  Additionally, the VA examiner adequately addressed both direct service connection and both elements of secondary service connection.  Furthermore, there are no competing medical opinions of record.  The Board thus finds that the VA medical opinions are dispositive of the nexus questions in this case.

The Board acknowledges the Veteran's assertions that his disabilities are directly related to his military service and/or to his service-connected PTSD.  However, again, the Veteran has not demonstrated that he has the medical expertise necessary to provide such an opinion.  See Jandreau, 492 F. 3d 1372, 1376.  As such, the Board assigns no probative value to the Veteran's assertions that his low back disability, hypertension and/or erectile dysfunction are related to his military service or to his service-connected PTSD. 

Additionally, the Veteran's diagnosed erectile dysfunction is not an enumerated condition under 38 C.F.R. § 3.309 (a).  Hypertension and arthritis are listed conditions.  However, the most competent and credible evidence of record is against a finding that the Veteran's hypertension and/or low back disability had their onset during service and continued after service or that the disabilities manifested to a compensable degree within one year of the Veteran's discharge from service.  See 38 C.F.R. § 3.307 (a), 3.309(a).  Therefore, such consideration based on presumptive service connection or continuity of symptomatology is not warranted.

In reaching these conclusions the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claims, the doctrine is not for application.  Gilbert, supra.

ORDER

Entitlement to service connection for asbestosis, to include interstitial fibrosis, is granted.  

Entitlement to service connection for COPD is denied.  

Entitlement to service connection for a low back disability is denied.  

Entitlement to service connection for erectile dysfunction is denied.  

Entitlement to service connection for hypertension is denied.  



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


